Citation Nr: 0010166	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  94-21 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the left 
elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



REMAND

The veteran had active service from August 1972 to August 
1976. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1993, from 
the New Orleans, Louisiana, regional office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence sufficient to reopen the claim had been 
submitted and denied service connection for arthritis of the 
left elbow.

The Board remanded the claim in June 1997 and in September 
1998 for additional development.  Subsequently, having 
complied with the instructions on Remand, the RO returned the 
case to the Board for appellate review.  

The claim is not ready for appellate review, however, as the 
veteran has requested a hearing before a Member of the Board 
at the regional office.  While the Board regrets the delay 
involved in remanding this case, it is felt that proceeding 
with a decision at this time would not withstand scrutiny by 
the Court.  To ensure full compliance with due process 
requirements, the case is REMANDED to the Regional Office (RO) 
for the following development:

The RO should schedule a Travel Board 
hearing.  After the hearing, the case 
should be returned to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 3 -


